DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 11, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heggemann et al. (US 9,306,313).
Regarding claim 1, Heggemann et al. discloses an electrical receptacle unit 1’ with locking feature comprising: a receptacle adapted to be electrically connected to a source of electricity, the receptacle including an electrical fitting 11’ having electrical contacts 12’ contained therein and/or extending therefrom, a socket 111’ surrounding the electrical fitting, and a plate (not labeled) disposed at a front of the socket; and a locking bracket 23’ having a lock tab (not labeled) and at least one support arm (not labeled); wherein the locking bracket is pivotably secured to the plate, with at least a portion of the at least one support arm positioned at a receiving area of the plate; and wherein the locking bracket is pivotable relative to the plate between a first position, whereby a plug 1 electrically seated within the socket is unobstructed, and a second position, whereby the plug electrically seated within the socket is obstructed from removal by the lock tab (see fig. 3).

Regarding claim 3, Heggemann et al. discloses the socket of the receptacle includes walls, at least one of which walls includes a locking tab 110’ that retains the receptacle in a fixture (see fig. 2a – 2c).
Regarding claim 4, Heggemann et al. discloses the electrical fitting is a female electrical fitting having female electrical contacts contained therein (see fig. 1a – 1d).
Regarding claim 5, Heggemann et al. discloses the plug and receptacle are of a C13/C14-type (any type).
Regarding claim 6, Heggemann et al. discloses the locking bracket includes a grip tab (with aperture, not labeled) extending from a side thereof (see fig. 1b, 1d).
Regarding claim 7, Heggemann et al. discloses the locking bracket is made from a metal material (any material).
Regarding claim 8, Heggemann et al. discloses a length of the locking bracket does not extend beyond a footprint of the receptacle in the stacking direction (see fig. 1b, 1d).
Regarding claim 9, Cross et al. discloses the lock tab extends from the locking bracket at an angle (see fig. 1b, 1d).
Regarding claim 10, Heggemann et al.  discloses at least one support arm 23’ is secured to the plate via a hinge pin that extends from the receiving area of the plate and through an aperture of the at least one support arm (see fig. 1a – 1d).
Regarding claim 11, Heggemann et al. discloses the locking bracket is pivotable between the first and second positions about the hinge pin (see fig. 1a – 1d).
Regarding claim 17, Heggemann et al. discloses a method of securing a plug 1 to an electrical receptacle unit 1’ comprising: providing an electrical receptacle unit having a female electrical fitting 11’ 
Regarding claim 18, Heggemann et al. discloses the plug includes a ledge 23 formed at a junction of the male electrical fitting and the plug socket; and when the locking bracket is pivoted from the first position to the second position, a lock tab extending from the locking bracket is positioned over the ledge to obstruct the plug (see fig. 3).
Regarding claim 20, Heggemann et al. discloses a length of the locking bracket does not extend beyond a footprint of the electrical receptacle unit in the stacking direction (see fig. 1 - 3).

Allowable Subject Matter
Claims 12 – 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach “the locking bracket includes at least one spring anchored between the at least one support arm and the plate” as recited in claims 12 and 19. Claims 13 – 16 depend from objected claim 12, directly or indirectly and therefore have the same allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I/               Examiner, Art Unit 2831                                                                                                                                                                                         	/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831